Name: Council Regulation (EEC) No 3163/80 of 4 December 1980 opening, allocating and providing for the administration of a Community tariff quota for ferro-silico-manganese, falling within subheading 73.02 D of the Common Customs Tariff (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 331 /4 Official Journal of the European Communities 9 . 12. 80 COUNCIL REGULATION (EEC) No 3163/80 of 4 December 1980 opening, allocating and providing for the administration of a Community tariff quota for ferro-silico-manganese, falling within subheading 73.02 D of the Common Customs Tariff ( 1981 ) Whereas, in view of these factors and of market fore ­ casts for ferro-silico-manganese for 1981 , the initial percentage shares in the quota volume can be expressed approximately as follows : Benelux 1 -77 Denmark 0-03 Germany 63-92 Greece 7-01 France 4-42 Ireland 0-03 Italy 13-47 United Kingdom 9-35 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , Whereas, as regards ferro-silico-manganese, falling within subheading 73.02 D, the European Economic Community has undertaken to open an annual duty free Community tariff quota of 50 000 tonnes ; whereas this should however be reduced to 18 550 tonnes to take account of the traditional imports from EFTA countries which have been free of customs duty under the Agreements concluded with those coun ­ tries ; whereas the tariff quota concerned should there ­ fore be opened on 1 January 1981 and allocated among the Member States ; Whereas equal and continuous access to the quota should be ensured for all importers and the rate of duty for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas in the light of the principles outlined above , arrange ­ ments for the utilization of the Community tariff quota based on an allocation among Member States would seem to be consistent with the Community nature of the quota ; whereas, in order that it may correspond as closely as possible to the actual market trends in the product in question, allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statis ­ tical data on imports from third countries during a representative reference period and to the economic prospects for the quota period in question ; Whereas during the last three years for which complete statistics are available , the corresponding imports into each of the Member States represented the following percentages of the total imports of the product in question : Whereas, to take account of future trends in imports of the product in question, the quota should be divided into two instalments, the first being allocated and the second forming a reserve intended to cover any subsequent requirements of Member States which have used up their initial share ; whereas, in order to give importers some degree of certainty, the first instal ­ ment of the tariff quota should be fixed at a high level , which in this case should be approximately 95 % of the volume of the quota ; Whereas initial shares may be used up at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share , and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , which latter must be in a position to keep account of the extent to which the quotas have been used up and to inform the Member States accordingly ; Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused, it is essential that that Member State should return a significant proportion to the reserve, in order to avoid a part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure 1977 1978 1979 Benelux Denmark Germany Greece France Ireland Italy United Kingdom 0-05 0 68-41 5-71 0-03 0 13-17 12-63 0-52 0 67-22 8-08 0-06 0 12-52 11-60 2-12 0 67-11 5-31 3-81 0 14-04 7-61 9 . 12. 80 Official Journal of the European Communities No L 331 /5 concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : 2. If a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith , in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share rounded up as necessary to the next whole number. 3 . If a Member State , after exhausting its second share, has used 90 % or more of the third share drawn by it , that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third . This process shall apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 to 3 , a Member State may draw shares lower than those speci ­ fied in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1981 . Article 1 1 . From 1 January to 31 December 1981 a Commu ­ nity tariff quota of 18 550 tonnes shall be opened in the Community for ferro-silico-manganese, falling within subheading 73.02 D of the Common Customs Tariff . 2 . Imports of the product in question may not be charged against this tarriff quota if they are already free of customs duties under other preferential tariff arrangements . 3 . Within this quota the Common Customs Tariff duty shall be totally suspended . 4 . Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the Act of Accession of 1979 . Article 2 1 . A first instalment of 17 650 tonnes of this Community tariff quota shall be allocated among the Member States ; the shares, which subject to Article 5 shall be valid from 1 January to 31 December 1981 , shall be as follows : (tonnes) Article 5 Member States shall , not later than 1 October 1981 , return to the reserve the unused portion of their initial share which , on 15 September 1981 , is in excess of 20 % of the initial volume . They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1981 , notify the Commission of the total quantities of the product in question imported up to and including 15 September 1981 , and charged against the Community quota and of any portion of their initial shares returned to the reserve . Benelux 313 Denmark 5 Germany 1 1 282 Greece 1 237 France 780 Ireland 5 Italy 2 378 United Kingdom 1 650 Article 6 Member States may restrict the charging of imports against their shares to products for certain intended uses . In that case the Community provisions on the matter shall be applied for checking that the product has been used for the stipulated purpose . Article 7 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it , inform each State of the extent to which the reserve has been used up . 2 . The second instalment of 900 tonnes shall consti ­ tute the reserve. Article 3 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 5, it shall forthwith , by notifying the Commis ­ sion , draw a second share , to the extent that the reserve so permits , equal to 10 % of its initial share rounded up as necessary to the next whole number. No L 331 /6 Official Journal of the European Communities 9 . 12 . 80 It shall , not later than 5 October 1981 , inform the Member States of the amount still in reserve , following any return of shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 8 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares of the Community quota . 2 . Member States shall ensure that importers of the product in question established in their territory have free access to the shares allocated to them . 3 . Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 9 At the Commission 's request, Member States shall inform it of the importers actually charged against their shares . Article 10 The Member States and the Commission shall coop ­ erate closely to ensure that this Regulation is complied with . Article 11 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1980 . For the Council The President J. BARTHEL